UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of October 2011 (Report No. 4) Commission File Number: 0-28724 ORCKIT COMMUNICATIONS LTD. (Translation of registrant’s name into English) 126 Yigal Allon Street, Tel-Aviv 67443, Israel (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F: Form 20-F xForm 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): N/A Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): N/A CONTENTS This report on Form 6-K of the registrant includes following document, which is attached hereto and incorporated by reference herein: Exhibit 99.1 Press Release: Orckit Announces Adjournment of 2011 Annual General Meeting, dated October 6, 2011 The following section is hereby incorporated by reference into (i) the Registrant’s Registration Statements on Form F-3, Registration Nos. 333-160443, 333-164822, 333-165753, 333-166203 and 333-171438, and (ii) the Registrant’s Registration Statements on Form S-8, Registration Nos. 333-05670, 333-08824, 333-12178, 333-131991 and 333-164090. Results of 2011 Annual General Meeting of Shareholders At the annual general meeting of shareholders of the Registrant held on October 11, 2011, the shareholders approved all the proposals, which are described in more detail in the proxy statement of the Registrant that was submitted to the Securities and Exchange Commission with a Report on Form 6-K on September 1, 2011: re-election of Eric Paneth, Izhak Tamir, Jed M. Arkin and Moti Motil as directors; re-election of Moshe Nir and Amiram Levinberg as outside directors and election of Ms. Naomi Steinfeld as an outside director; approval of compensation to the non-employee directors; approval of amendments to the Registrant's Articles of Association; approval of liability insurance covering the directors; and reappointment of Kesselman & Kesselman as independent auditors. SIGNATURES Pursuant to the requirements of the Securities Exchange Act 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. ORCKIT COMMUNICATIONS LTD. Date: October 11, 2011 By: /s/Adam M. Klein Adam M. Klein for Izhak Tamir, President, pursuant to authorization EXHIBIT INDEX Exhibit Number Description of Exhibit Press Release: Orckit Announces Adjournment of 2011 Annual General Meeting, dated October 6, 2011
